NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2040 Fund Nationwide Investor DestinationsAggressive Fund Nationwide Destination 2015 Fund Nationwide Destination 2045 Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Destination 2020 Fund Nationwide Destination 2050 Fund Nationwide Investor Destinations Moderate Fund Nationwide Destination 2025 Fund Nationwide Destination 2055 Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Destination 2030 Fund Nationwide Destination 2060 Fund Nationwide Investor Destinations Conservative Fund Nationwide Destination 2035 Fund Nationwide Retirement Income Fund Supplement dated November 5, 2015 to the Statement of Additional Information dated March 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately, the SAI is amended as follows: 1. The Nationwide Amundi Global High Yield Fund (the “Fund”) is added to the list of Underlying Funds on page 2. 2. Information regarding the Fund’s share classes is added under the heading “Description of the Shares” on page 97 as follows: Series Share Classes Nationwide Amundi Global High Yield Fund* Class A, Class C, Institutional Service Class, Institutional Class PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
